DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 
Response to Amendment
The amendment of 06/28/2022 has been entered.
Claims 1 and 8 are amended due to the Applicant's amendment of 06/28/2022.
Claims 1, 5, 8, and 13–20 are pending.

The rejection of claims 1, 5, 8, and 13–19 under 35 U.S.C. 103 as being unpatentable over Adamovich et al. US 2014/0374728 A1 ("Adamovich") in view of Kim et al. US-20120211736-A1 ("Kim '736"), Park et al. KR 2015/0031396 A ("Park-KR"), see machine translation ("Park-MT"), and Nishimura et al. US-20120119197-A1 ("Nishimura") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 02/23/2022.  However, as outlined below, new grounds of rejection have been made.
The rejection of claims 1, 5, 8, 13–16, and 18–20 under 35 U.S.C. 103 as being unpatentable over Nomura et al. US-20090160323-A1 in view of Kim et al. US-20120211736-A1 ("Kim '736") and Park et al. KR 2015/0031396 A ("Park-KR"), see machine translation ("Park-MT") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 02/23/2022.  However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 11–13 of the reply dated 06/28/2022 with respect to the rejections of record have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues that the proposed combination in the rejection of record does not teach that claims as amended with respect to newly amended Chemical Formula 2-I 
    PNG
    media_image1.png
    338
    399
    media_image1.png
    Greyscale
.
Examiner's response -- The claims did not previous require at least one second compound represented by Chemical Formula 2-I as amended (and shown above).  As set forth in greater detail in the new grounds of rejection below, Sasabe et al. (2012) Adv. Mater., 24, 3212–3217 ("Sasabe") teaches BCzPh which meets the claims as amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8, and 13–19 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich et al. US 2014/0374728 A1 ("Adamovich") in view of Sasabe et al. (2012) Adv. Mater., 24, 3212–3217 ("Sasabe"), Park et al. KR 2015/0031396 A ("Park-KR"), see machine translation ("Park-MT"), and Nishimura et al. US-20120119197-A1 ("Nishimura").
Regarding claims 1, 5, 8, 13–16, and 18–19 Adamovich teaches an organic light emitting device (OLED) comprising an emissive layer, wherein the emissive layer comprises a phosphorescent emitter dopant dispersed in a host material, wherein the host material comprises a first host compound and a second host compound (¶ [0011], Abstract).  Adamovich teaches the first host compound is represented by the general formula (H1) (¶ [0011], ¶ [0045]).
Adamovich does not specifically teach a device as described above wherein the first host compound is a compound represented by the claimed Chemical Formula 2-I.
Sasabe teaches 3,3'-biscarbazole (BCz) based host material for phosphorescent OLEDs with low driving voltage (Title; page 3212, Col. 2, first paragraph).  Sasabe discloses specific BCz derivatives including BCzPh 
    PNG
    media_image2.png
    155
    251
    media_image2.png
    Greyscale
 (Figure 1, page 3213).  Sasabe teaches that the glass transition temperatures of the BCz derivatives promise excellent thermal stability of thin solid film (page 3213 the bottom of Col. 1 to the top of Col 2).  Sasabe teaches an OLED comprising BCzPh as a host and a phosphorescent dopant showed extremely reduced operating voltage (page 3214, Col. 2, third paragraph), and exhibited high power efficiency and EQE with low driving voltage (page 3216 Col. 1).  The compound BCzPh of Sasabe falls within the scope of the general formula (H1) of Adamovich.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the first host compound represented by the general formula (H1) of Adamovich out of compound BCzPh of Sasabe that falls within the scope of the general formula (H1) of Adamovich, based on the teaching of Sasabe.  The motivation for doing so would have been to obtain excellent thermal stability, extremely reduced operating voltage, and high power efficiency and EQE with low driving voltage, as taught by Sasabe.

Adamovich in view of Sasabe does not specifically teach a device as discussed above wherein the second host compound is a compound represented by the claimed Chemical Formula 1-III.  However, Adamovich teaches the second host compound may contain a triphenylene group (¶ [0061]) and that triphenylene hosts provide an organic light emitting device with high efficiency and stability (¶ [0063]).
Park teaches an organic electroluminescent device comprising a compound represented by general formula (1) (page 2, second half, Park-MT), which comprises a triphenylene group, and is a phosphorescent host material (page 3, fourth paragraph, Park-MT).  Park teaches when applied to an organic electroluminescent device, the compound of general formula (1) of Park lowers driving voltage and improves luminous efficiency, brightness, thermal stability, and device life (page 4, fourth paragraph, Park-MT).  Park teaches specific examples of the compound represented by the general formula (1) including compound 1 
    PNG
    media_image3.png
    403
    706
    media_image3.png
    Greyscale
 (page 5, first paragraph, Park-MT and ¶ [0067] Park-KR).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Adamovich in view of Sasabe by forming the second host compound out of the compound represented by general formula (1) of Park, based on the teaching of Park.  One would have been motivated to do so because Adamovich teaches the second host compound in the phosphorescent emissive layer of the organic light emitting device may contain a triphenylene group and that triphenylene hosts provide an organic light emitting device with high efficiency and stability and Park teaches a compound represented by general formula (1), which comprises a triphenylene group, and is a phosphorescent host material in an organic electroluminescent device.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Park teaches when applied to an organic electroluminescent device, the compound of general formula (1) of Park lowers driving voltage and improves luminous efficiency, brightness, thermal stability, and device life and therefore forming the second host compound out of the compound represented by general formula (1) of Park in the device of Adamovich in view of Kim would yield the benefit of lowered driving voltage and improved luminous efficiency, brightness, thermal stability, and device life, as described above.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have selected specifically the compound 1 of Park as the compound represented by the general formula (1) of Park for forming the second host compound, because it would have been choosing one from the list of specifically exemplified compounds of the general formula (1) of Park, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a phosphorescent host material in an organic electroluminescent device and possessing the benefits taught by Park.  One of ordinary skill in the art would have been motivated to try specifically exemplified compounds represented by general formula (1) having the benefits taught by Park in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Adamovich in view of Sasabe and Park does not specifically teach a device as discussed above wherein the emissive layer comprises third host compound.  However, Adamovich teaches the host material can also include a third host compound (¶ [0035]) and that the use of the additional host materials in the emissive layer may reduce the interaction of the excitons with the charge carriers, thereby reducing exciton quenching, which may improve device efficiency and/or lifetime (¶ [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant claims to modify the device of Adamovich in view of Sasabe and Park to include a third host compound, based on the teaching of Adamovich. The motivation for doing so would have been to improve device efficiency and/or lifetime, as taught by Adamovich.

Adamovich in view of Sasabe and Park does not specifically teach a device as discussed above wherein the third host compound is a compound represented by the claimed Chemical Formula 5-I or 5-II.  However, Adamovich teaches the third host compound may contain a group 
    PNG
    media_image4.png
    90
    181
    media_image4.png
    Greyscale
wherein X1 to X8 is selected from C or N and Z1 and Z2 is S or O (¶ [0061]), which comprises a dibenzofuran group.
Nishimura teaches an organic electroluminescence device comprising an anode, a cathode two emitting layers between them (¶ [0015]), wherein one of the emitting layers comprises a phosphorescent luminescent material (¶ [0168], ¶ [0188]) and an amine derivative of a formulae (1) - (7) as a host material (¶ [0015], ¶ [0062]-[0063]).  Nishimura teaches specific examples of the amine derivative of formula (1) host material including 
    PNG
    media_image5.png
    272
    375
    media_image5.png
    Greyscale
(¶ [0076], page 13), which comprises a dibenzofuran group.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Adamovich in view of Sasabe and Park by forming the third host compound out of the compound 
    PNG
    media_image6.png
    272
    375
    media_image6.png
    Greyscale
, based on the teaching of Nishimura.  One would have been motivated to do so because Adamovich teaches the third host compound in the phosphorescent emissive layer of the organic light emitting device may contain a dibenzofuran group and Nishimura teaches the compound cited above 
    PNG
    media_image6.png
    272
    375
    media_image6.png
    Greyscale
 , which comprises a dibenzofuran group, as a phosphorescent host material in the emitting layer of an organic electroluminescence device.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have selected specifically the compound 
    PNG
    media_image6.png
    272
    375
    media_image6.png
    Greyscale
 of Nishimura for forming the third host compound, because it would have been choosing from the list of specifically exemplified compounds of the formula (1) of Nishimura that contain a dibenzofuran group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a phosphorescent host material in an organic electroluminescent device and possessing the properties taught by Nishimura.  One of ordinary skill in the art would have been motivated to try specifically exemplified compounds represented by the formula (1) of Nishimura that contain a dibenzofuran group having the properties taught by Nishimura in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Adamovich in view of Sasabe, Park, and Nishimura does not specifically disclose a device as discussed above wherein a weight ratio of the first compound to the second compound in the mixture is about 1:10 to about 10:1 and wherein a weight ratio of the first compound and the second compound to the third compound in the mixture is about 95:5 to about 1:1.  However, Adamovich teaches that the first host compound preferably constitutes no more than 25 wt. % and more preferably about 10-20 wt. %, and the second host compound preferably constitutes about 50-90 wt. % and more preferably about 60-80 wt. %, and the third host compound preferably constitutes about 10-50 wt. % and more preferably about 20-40 wt. % (¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device such that the wt. % of the first host compound, the second host compound, and the third host compound fell within the claimed ranges, based on the teaching of Adamovich.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties.  See MPEP 2144.05.

The modified device of Adamovich in view of Sasabe, Park, and Nishimura, as discussed above, meets the limitations of claims 1, 5, 8, 13–16 and 18–19.  

Per claims 1, 5, 8, 13–16, and 18–19, the modified device of Adamovich in view of Sasabe, Park, and Nishimura as discussed above comprises the emissive layer between the anode and the cathode, wherein the emissive layer comprises the phosphorescent emitter dopant, the first host compound of Sasabe, the second host compound 1 of Park, and the third host compound of Nishimura.  The phosphorescent emitter dopant, the first host compound of Sasabe, the second host compound 1 of Park, and the third host compound of Nishimura are all present in combination in the emissive layer, and therefore the emissive layer comprises a mixture of these compounds wherein a weight ratio of the first compound to the second compound in the mixture is about 1:10 to about 10:1 and wherein a weight ratio of the first compound and the second compound to the third compound in the mixture is about 95:5 to about 1:1.
The second host compound 1 of Park is a first compound represented by claimed Chemical Formula 1-III and claimed Chemical Formula 1-IIIA wherein: 
three Z are N and the remaining Z are CRa;
at least one of Z is N, namely, three Z are N;
R1 to R4 are each hydrogen, R5 to R6, R15 to R18, and R20 to R22 are not required to be present, R23 to R28, and Ra are each hydrogen;
R1 to R4 are each independently present, R5 to R6 and R15 to R18  are not required to be present, R23 to R28, and Ra are each independently present;
L1 is an unsubstituted phenylene group;
n is 1; and
n2 is 1.
The host compound BCzPh of Sasabe is a second compound represented by claimed Chemical Formula 2-I as discussed above wherein: 
L3 to L5, Y1, and Y4 are each a single bond;
Ar1 is an unsubstituted phenyl group and Ar4 is an unsubstituted phenyl group;
R7 to R9 and R29 to R31 are each hydrogen.
The host compound of Nishimura is a third compound represented by claimed Chemical Formula 5-I wherein:
Rd is a phenyl group that is further substituted with a C6 aryl group (a phenyl group) and a hydroxyl group such that the substituents of Rd in combination form a ring (a dibenzofuran group), Re is a phenyl group that is further substituted with a C6 aryl group (a phenyl group) and a hydroxyl group such that the substituents of Rd in combination form a ring (a dibenzofuran group), ;
Rf, Rg, Rn, and Ro are each hydrogen;
Rj and Rk are each hydrogen; and
La, Lb, and Lc are each a single bond.
Per claim 16, the modified device of Adamovich in view of Sasabe, Park, and Nishimura as discussed above is an organic light emitting device and therefore displays light, which makes it a display device.

Regarding claim 17, Adamovich in view of Sasabe, Park, and Nishimura teaches the modified device as discussed above with respect to claim 1.
Adamovich in view of Sasabe, Park, and Nishimura does not specifically disclose a device as discussed above wherein a weight ratio of the first compound and the second compound to the third compound in the mixture is about 9:1 to about 7:3.  However, Adamovich teaches that the first host compound preferably constitutes no more than 25 wt. % and more preferably about 10-20 wt. %, and the second host compound preferably constitutes about 50-90 wt. % and more preferably about 60-80 wt. %, and the third host compound preferably constitutes about 10-50 wt. % and more preferably about 20-40 wt. % (¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device such that the wt. % of the first host compound, the second host compound, and the third host compound fell within the claimed ranges, based on the teaching of Adamovich.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties.  See MPEP 2144.05.

Claims 1, 5, 8, 13–16, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. US-20090160323-A1 in view of Sasabe et al. (2012) Adv. Mater., 24, 3212–3217 ("Sasabe") and Park et al. KR 2015/0031396 A ("Park-KR"), see machine translation ("Park-MT").
Regarding claims 1, 5, 8, 13–16, and 18–20, Nomura teaches a light emitting element including a light-emitting layer and a hole-transporting layer between a pair of electrodes (¶ [0016]), wherein at least one of the light-emitting layer and the hole-transporting layer comprises the compound of formula (1) (¶ [0016]) ¶ [0010]),wherein the light-emitting layer comprises a light-emitting substance (¶ [0140], ¶ [0154]).  Nomura teaches specific examples of the compound including compound (6) 
    PNG
    media_image7.png
    379
    435
    media_image7.png
    Greyscale
 (¶ [0015]). Nomura teaches the electronic device comprising the compound consumes low power and is driven at low voltage (¶ [0022]).
Nomura does not specifically a device wherein the compound (6) is comprised in the light-emitting layer.  However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the device comprising the compound of formula (1) in the light-emitting layer, because Nomura specifically recites that it may be and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select compound (6), because it would have been choosing from the list of compound specifically exemplified by Nomura, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the light-emitting layer of the device of Nomura and possessing the benefits taught by Nomura.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compound of formula (1) of Nomura having the benefits taught by Nomura in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Nomura does not specifically a device as discussed above wherein the light-emitting layer further comprises a compound of the claimed formula 2-I.  However, Nomura teaches as the substance in which the substance having a light-emitting property is dispersed, a plurality of kinds of substances can be used (¶ [0162]).
Sasabe teaches 3,3'-biscarbazole (BCz) based host material for phosphorescent OLEDs with low driving voltage (Title; page 3212, Col. 2, first paragraph).  Sasabe discloses specific BCz derivatives including BCzPh 
    PNG
    media_image2.png
    155
    251
    media_image2.png
    Greyscale
 (Figure 1, page 3213).  Sasabe teaches that the glass transition temperatures of the BCz derivatives promise excellent thermal stability of thin solid film (page 3213 the bottom of Col. 1 to the top of Col 2).  Sasabe teaches an OLED comprising BCzPh as a host and a phosphorescent dopant showed extremely reduced operating voltage (page 3214, Col. 2, third paragraph), and exhibited high power efficiency and EQE with low driving voltage (page 3216 Col. 1).  The compound BCzPh of Sasabe falls within the scope of the general formula (H1) of Adamovich.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further include in the light-emitting layer of the device of Nomura a compound BCzPh of Sasabe, based on the teachings of Sasabe.  The motivation for doing so would have been to obtain excellent thermal stability, extremely reduced operating voltage, and high power efficiency and EQE with low driving voltage, as taught by Sasabe.

Nomura in view of Sasabe does not specifically a device as discussed above wherein the light-emitting layer further comprises a compound of the claimed formula 1-III.  However, Nomura teaches as the substance in which the substance having a light-emitting property is dispersed, a plurality of kinds of substances can be used (¶ [0162]).
Park teaches an organic electroluminescent device comprising a compound represented by general formula (1) (page 2, second half, Park-MT), wherein the compound is a phosphorescent host material (page 3, fourth paragraph, Park-MT).  Park teaches when applied to an organic electroluminescent device, the compound of general formula (1) of Park lowers driving voltage and improves luminous efficiency, brightness, thermal stability, and device life (page 4, fourth paragraph, Park-MT).  Park teaches specific examples of the compound represented by the general formula (1) including compound 1 
    PNG
    media_image3.png
    403
    706
    media_image3.png
    Greyscale
 (page 5, first paragraph, Park-MT and ¶ [0067] Park-KR).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Nomura in view of Sasabe by forming the light-emitting further comprising the host compound represented by general formula (1) of Park, based on the teaching of Park.  The motivation for doing so would have been to yield the benefit of lowered driving voltage and improved luminous efficiency, brightness, thermal stability, and device life, as taught by Park.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have selected specifically the compound 1 of Park as the compound represented by the general formula (1) of Park for forming the second host compound, because it would have been choosing one from the list of specifically exemplified compounds of the general formula (1) of Park, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a phosphorescent host material in an organic electroluminescent device and possessing the benefits taught by Park.  One of ordinary skill in the art would have been motivated to try specifically exemplified compounds represented by general formula (1) having the benefits taught by Park in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified device of Nomura in view of Sasabe and Park, as discussed above, meets the limitations of claims 1, 5, 8, 13–16 and 18–20.  

Per claims 1, 5, 8, 13–16 and 18–20, the modified device of Nomura in view of Sasabe and Park as discussed above comprises the light-emitting layer between the anode and the cathode, wherein the light-emitting layer comprises the emitter substance, the host compound (6) of Nomura
    PNG
    media_image8.png
    379
    435
    media_image8.png
    Greyscale
, the host compound BCzPh of Sasabe
    PNG
    media_image2.png
    155
    251
    media_image2.png
    Greyscale
 , and the host compound 1 of Park 
    PNG
    media_image3.png
    403
    706
    media_image3.png
    Greyscale
.
The host compound 1 of Park is a first compound represented by claimed Chemical Formula 1-III and claimed Chemical Formula 1-IIIA wherein: 
three Z are N and the remaining Z are CRa;
at least one of Z is N, namely, three Z are N;
R1 to R4 are each hydrogen, R5 to R6, R15 to R18, and R20 to R22 are not required to be present, R23 to R28, and Ra are each hydrogen;
R1 to R4 are each independently present, R5 to R6 and R15 to R18  are not required to be present, R23 to R28, and Ra are each independently present;
L1 is an unsubstituted phenylene group;
n is 1; and
n2 is 1.
The host compound BCzPh 
    PNG
    media_image2.png
    155
    251
    media_image2.png
    Greyscale
of Sasabe is a second compound represented by claimed Chemical Formula 2-I as discussed above wherein: 
L3 to L5, Y1, and Y4 are each a single bond;
Ar1 is an unsubstituted phenyl group and Ar4 is an unsubstituted phenyl group; and
R7 to R9 and R29 to R31 are each hydrogen.
The host compound (6) 
    PNG
    media_image8.png
    379
    435
    media_image8.png
    Greyscale
of Nomura is a third compound represented by claimed Chemical Formula 5-II wherein:
Rd is an unsubstituted phenyl group, Re is a phenyl group that is further substituted with a C6 aryl group (a phenyl group);
Rf, Rg, and Rn are each hydrogen and Ro is an unsubstituted phenyl group;
Rj and Rk are each hydrogen; and
La, Lb, and Lc are each a single bond.

 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786